DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5 and 7-9 were pending and were rejected in the previous office action. Claims 1-5 and 7-9 were amended reply filed 7/27/2021. Claims 1-5 and 7-9 remain pending and are examined in this office action. 

Priority
Applicant’s priority claim to application JP2017245061 filed in Japan on 12/21/2017, and the certified copy filed 2/27/2019, is acknowledged by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.



Response to Arguments
Claim Objections:
Applicant’s amendments to claims 2-5 (and also the resulting necessary amendments to claim 1) to clarify “first user terminal” have overcome the previous objections, which are now withdrawn. 
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-5 and 7-9 (pgs. 7-9 of remarks filed 7/27/2021) have been fully considered but they are not persuasive. 
Applicant argues that independent claims 1, 7 and 8 as amended do not recite certain methods of organizing human activity under Step 2A Prong One because they are not similar to the examples in the 2019 PEG (pgs. 8-9 of remarks filed 7/27/2021). First, Applicant is reminded that the 2019 PEG Examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG, and therefore the absence of an analysis of applicant’s specific claims in the 2019 PEG Examples is not a determination of whether or not the claim recites an abstract idea. Examiners follow the guidance outlined both in the 2019 PEG and MPEP 2106 to determine whether the claims recite limitations that fall under the abstract idea groupings (i.e. mathematical concepts, certain methods of organizing human activity, or mental processes). The phrase "methods of organizing human activity" is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). See MPEP 2106.04(a)(2) sub-section II.
The claims currently recite limitations to “choose, in response to a request from a first user’s terminal of the delivery service, the vehicle cabin including a trunk of the rental vehicle scheduled to be rented out, or having been rented out to a user of the delivery service by a car rental service, as a delivery destination of a package” and “accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user in response to a request from a user terminal of the car rental service; and accept a second reservation from a second user of the car rental service to rent the rental vehicle for using the vehicle cabin other than the trunk portion for driving within a rental period corresponding to the first reservation.” Therefore, the examiner respectfully disagrees and instead maintains that the claimed limitations fall under the “certain methods of organizing human activity” because the claims include limitations that amount to processes for identifying a place in a rental vehicle to delivery an item, providing key information to a delivery company to perform the delivery, and accepting reservations for both a trunk of the vehicle and a reservation for a ride within the vehicle – which amounts to a commercial interaction between the rental service and the users for arranging reservations for using the rental vehicle, and additionally amounts to managing relations or interactions between people.
Applicant’s further arguments that the additional elements integrate the abstract idea into a practical application because the claimed elements are used “to efficiently operate the rental service of rental vehicle such as the car sharing service by using a same vehicle as an accommodation place and using this for driving the rental vehicle” only further demonstrates that the claim recites limitations directed to a commercial interaction, and mere business improvements and/or considerations do not amount to the integration of the abstract idea into a practical application. The features argued by applicant do not recite anything that would qualify 
Therefore, the § 101 rejection of claims 1-5 and 7-9 is maintained. 
NOTE: Further amendments to the claims to indicate that the some computer device within the rental vehicle receives the key information over near field communications from either of the mobile terminals, and then positively recites a step for actually actuating/unlocking a locking of the vehicle based on the received key information, would likely integrate the abstract idea into a practical application/amount to significantly more than the abstract idea, and therefore overcome the § 101 rejection. 
35 USC § 103:
Applicant’s arguments with respect to the previous § 103 rejection of claims 1-5 and 7-9 (pgs. 9-10 of remarks filed 7/27/2021) have been considered but they are moot as they do not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 7, and 8: The claims recite the limitation “wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee or the mobile terminal carried by a deliverer via a near field communication different from the wireless mobile communication network” – however, the claim is indefinite because the claim limitation is amenable to two or more plausible claim constructions, including: 
wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee or the 
and the alternative claim construction, 
wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee via a near field communication different from the wireless mobile communication network or the mobile terminal carried by a deliverer via a near field communication different from the wireless mobile communication network (i.e. both options require “via a near field communication”) 
See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. For the purposes of further examination, the limitation is interpreted under the broadest reasonable interpretation of “from the mobile terminal carried by the lessee or the mobile terminal carried by a deliverer via a near field communication different from the wireless mobile communication network.”
Regarding Claim 7: The claim recites “A key information management device comprising a key information management device, a rental vehicle, a mobile terminal carried by a lessee …a mobile terminal carried by a deliverer…a wireless mobile communication network….” – however, it is unclear how a key information management device could comprise a key information management device. It is even further unclear how the key information management device could include a rental vehicle, the mobile terminals of both a lessee and a deliverer, and a wireless mobile communication network. Therefore the claim is indefinite under system…” for the purposes of further examination.
Further regarding Claims 1, 7, and 8: The claims recite the limitations “accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user in response to a request from a user terminal” – however, the claims are indefinite because it is unclear whether a user terminal is intended to be a new user terminal or if it is instead referring to “the mobile terminal carried by the lessee” (or, in the case of claim 1, “a first user’s terminal”). Therefore, the examiner interprets “a user terminal” to refer to any new or previously recited user terminal for the purposes of further examination: 
Dependent claims 2-5 and 9: Dependent claims 2-5 and 9 are also rejected because they depend from independent claims 1 and 8 above. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 7, and 8 recite limitations for choosing in response to a request from a first user of the a delivery service, a vehicle cabin including a trunk of a rental vehicle schedule to be rented out, or having been rented out to a user of the delivery service by a car rental service, as a delivery destination of a package; providing key information to a deliverer and a lessee, the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental 
(Step 2A Prong One) The above limitations of claims 1, 7, and 8, taken as a whole, amount processes for identifying a place in a rental vehicle to delivery an item, providing key information to a delivery company to perform the delivery, and accepting reservations for both a trunk of the vehicle and a reservation for a ride within the vehicle – which amounts to a commercial interaction (e.g. arranging vehicle rental transactions between users and a rental service) and additionally amounts to managing relations or interactions between people. MPEP 2106.04(a)(2) specifies that “certain methods of organizing human activity” include fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people. Therefore, since the claims recite processes that amount to performing commercial interactions and managing relationships or interactions between people, the above limitations of claims 1, 7, and 8 fall into the “certain methods of organizing human activity” grouping of abstract ideas. 
(Step 2A Prong Two) The additional elements of claims 1, 7, and 8 do not integrate the judicial exception into a practical application because the claims amount to mere instructions to apply the judicial exception (i.e. abstract idea) using generic computer components (i.e. an a processing device configured to execute programs stored in memory and a communication interface, the communication device and the processing device having programmed circuitry; and e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” See MPEP 2106.05(f) section (2). In the instant application the recitation of and communications between the mobile devices, the key information management device, and the vehicle does not amount to anything that integrates the abstract idea into a practical application but instead merely amounts to the generic transmission of information between a plurality of devices, and generally links the performance of the abstract idea to a particular technological environment.  That is, beyond reciting the devices as being connected over a network, and reciting transmission of information between the devices, they do not add anything of significance to the claims. used to unlock a door, they do not recite any particular mechanism or technological features as to how this occurs. Therefore the claims at best only indicate the intended use of the acquired key information over near field communications and do not actually recite a step wherein the key information is used by a vehicle device to actually unlock a locking device of the vehicle. Lastly, claim 8 merely requires “providing” the various additional elements that are addressed above in conjunction with the performance of the abstract idea, therefore the claims merely links the performance of the abstract idea to a particular technological environment and does not integrate the abstract idea into a practical application. 
(Step 2B) Claims 1, 7, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because, as mentioned, above the claims amount to mere instructions to apply the abstract idea using generic computers/computer components (i.e. an a processing device configured to execute programs stored in memory and a communication interface, the communication device and the processing device having programmed circuitry; and a first user’s terminal of claims 1, 7, and 8), and the use of generic computer devices in their ordinary capacity to receive, store, and transmit data (i.e. a key information management device including a communication device, a rental vehicle, a mobile terminal carried by a lessee of the rental vehicle, and a mobile terminal carried by a deliverer; wherein a wireless mobile communication network connects the key information management device and the mobile terminals using bidirectional communication, and the rental vehicle acquires information transmitted over near field communications from the mobile devices; and the receipt of a request from “a first user’s terminal”). As mentioned above, mere instructions to apply an abstract idea cannot amount to an inventive concept or add significantly more than the abstract idea. Furthermore, regarding the various steps for transmitting data and/or communications e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.
(Dependent claims 2-5 and 9) Dependent claims 2-4 recite limitations which also fall under the certain methods of organizing human activity category of judicial exceptions, including limitations describing acquiring rental reservation information and notifying the user of the rental vehicle (claim 2), and how the rental vehicle and the destination are chosen (claims 3 and 4). While claim 2 requires the acquiring of the information involves “a predetermined external device” and the notification is provided “via the first user terminal”, these elements at best link the performance of the abstract idea to a particular technological environment but do not add anything that integrates the judicial exception into a practical application or amount to significantly more than the abstract idea. Claim 3 recites displaying the rental vehicle…on a display device of the first user terminal and claim 4 recites a manipulation (e.g. basic input using the generically recited device), which also merely links the performance of the abstract idea to a particular technological environment by outputting information using a generically recited display in the claim. Claim 5 recites recognizing the device but provides no technological mechanism for device recognition, which does not add anything significant to the claims. Claim 9 merely recites further generic computer components (non-transitory storage medium storing a program) that is used to apply the abstract idea. 
None of the functions of independent claims 1, 7, and 8, whether taken alone or in an ordered combination amount to significantly more than the abstract idea identified above. For 
Therefore, claims 1-5 and 7-9 are ineligible under § 101. 
NOTE: Further amendments to the claims to indicate that the some computer device within the rental vehicle receives the key information over near field communications from either of the mobile terminals, and then positively recites a step for actually actuating/unlocking a locking of the vehicle based on the received key information, would likely integrate the abstract idea into a practical application/amount to significantly more than the abstract idea, and therefore overcome the § 101 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20140129053 A1 to Kleve et al. (Kleve), further in view of US 20160098871 A1 to Oz et al. (Oz), and even further in view of US 20190180354 A1 to Greenberger et al. (Greenberger).

Claim 1: Beau teaches: 
An information processing system (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.) comprising 
a key information management device (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.; Beau: Fig. 2 and ¶ 0051 element 203 authorization module; also see ¶ 0081, i.e. a key information management device), 
a rental vehicle (Beau: ¶ 0043, ¶ 0049, ¶ 0073, ¶ 0080 discussing the vehicle may be a  rental car or provided by a rental car service) 
a mobile terminal carried by a deliverer (Beau: ¶ 0056, ¶ 0061, ¶ 0073, showing parcel delivery person equipped with a communication device, which as per ¶ 0075, ¶ 0079 is a handheld, i.e. mobile, device) of a company that provides a vehicle cabin delivery service (Beau: ¶ 0075 the delivery person is from a parcel delivery service company for delivering the item to the delivery location, which is to be delivered via car sharing; ¶ 0051, ¶ 0059 specifying vehicle cabin), 
a processing device having an electronic unit configured to execute programs stored in memory (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.; also ¶ 0047 and Fig. 2 showing processing module) and a communication interface (Beau: Fig. 2 and ¶ 0047 showing transmission module; also see ¶ 0052-0053), the communication device and the processing device having circuity (Beau: ¶ 0004, Fig. 11 and ¶ 0096-0097, ¶ 0105-0107) programmed to: 
choose, in response to a request from a first user’s terminal of the delivery service (Beau: ¶ 0073-0075 showing user has ordered an item and selected a car sharing delivery option for the user’s item; see ¶ 0033-0034 further describing UE 101 which is the user’s mobile device or other device, i.e. “user terminal”), the vehicle cabin including a trunk of the rental vehicle scheduled to be rented out, or having been rented out to a user of the delivery service by a car rental service, as a delivery destination of a package (Beau: ¶ 0038-0040 showing selecting a vehicle in which the item will be delivered to, including access such as to the trunk of the vehicle in particular; ¶ 0039, ¶ 0050-0051, ¶ 0061, ¶ 0074-0075, ¶ 0077, ¶ 0090-0091 showing the user has a subscription or may subscribe/reserve a vehicle from a car sharing service; also see Fig. 8 step 833-835); 
accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user (Beau: ¶ 0067 showing reservation of the vehicle, which as per ¶ 0032 includes the trunk of the vehicle) in response to a request from a user terminal of the car rental service (Beau: Figs. 10A-10C and ¶ 0090-0092 and ¶ 0032 showing request from the user’s device; also see ¶ 0077-0079); and

With respect to the limitation: 
a mobile terminal carried by a lessee of the rental vehicle, 
Beau teaches that the configuration platform includes an authorization module for granting access to a user or delivery agent (Beau: Fig. 2 and ¶ 0051 element 203; also see ¶ 0081, i.e. a key information management device), and further teaches that a user of the vehicle uses a mobile device (Beau: ¶ 0073, ¶ 0081) and suggests that the vehicle is a rented vehicle (Beau: ¶ 0043, ¶ 0049, ¶ 0073, ¶ 0080), but Beau does not explicitly teach that the customer user with the mobile terminal is a lessee of the rental vehicle. However, Kleve teaches a mobile terminal carried by a lessee of a rental vehicle (Kleve: ¶ 0061, ¶ 0069 showing temporary user, i.e. renter/lessee, has a “nomadic device” which is for example a smart phone; see ¶ 0069 specifying the temporary user is a renter of the vehicle). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a mobile device of the renter for accessing the rental vehicle of Kleve in the vehicle access and delivery system of Beau with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “The Temporary User may complete the entire vehicle rental process using the vehicle rental authorization system without physically meeting the owner” (Kleve: ¶ 0090) and in order “to enable the keyless drive system 

With respect to the following limitation, Beau does not explicitly teach, however, Kleve teaches: 
wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee or the mobile terminal carried by a deliverer via a near field communication different from the wireless mobile communication network
While Beau teaches providing access to a vehicle to both a rental user and to a delivery person, Beau does not explicitly teach acquiring key information from their devices. However, Kleve teaches wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee (Kleve: ¶ 0044 “communicate information from the smart phone to the vehicle notifying the VCS of a virtual key”; also see ¶ 0061-0066 showing virtual key provided to temporary user’s device which is then communicated to the vehicle the gain access to the vehicle, which as per ¶ 0025, ¶ 0061 shows Bluetooth communication between temporary user’s device and the rental vehicle; also generally see ¶ 0008). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a temporary user’s, i.e. lessee’s, mobile device to access a vehicle of Kleve in the vehicle access and delivery system of Beau/Kleve with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations of claim 1 above.  
Furthermore, even assuming, arguendo, that Kleve does not explicitly state that the accessing of the vehicle using the virtual key information specifically includes unlocking the 

Examiner’s Note: 
As per ¶ 0028 of applicant’s specification, “The vehicle 10 can perform wireless communication (hereinafter simply referred to as a "near field communication") with the mobile terminal 20 at a relatively short range (a distance that allows communication between the inside of a vehicle cabin 15 and the outside of the vehicle cabin) according to a predetermined communication standard.” Therefore, near field communication is interpreted to include any type of wireless communication that can be performed at a relatively short range such as the distance between the inside and outside of a vehicle cabin. 
Furthermore, the claim is also interpreted in view of the 112(b) rejection above. 

With respect to the limitation: 
a wireless mobile communication network which connects the key information management device, the mobile terminal carried by the lessee, and the mobile terminal carried by the deliverer, with each other, 
Beau teaches that the communication network 107 may be a wireless network that includes a cellular network (Beau: ¶ 0036), and shows the configuration platform, and a plurality of user equipment devices (“UEs” which may be mobile devices) may be in communication over the communication network (Beau: ¶ 0033; Fig. 1) wherein each of the client user interacts with the system via a UE (Beau: ¶ 0073, ¶ 0081), and the delivery person interacts with the system via a parcel tracking/reading device (Beau: ¶ 0023, ¶ 0034, ¶ 0073) but does not explicitly teach the client device, delivery person device, and key management device in communication over a mobile communication network. Kleve further teaches at least a lessee device and a key management device in communication over a wireless mobile network (Kleve: at least Fig. 4 and ¶ 0056) but does not explicitly teach a deliverer device also in communication over the wireless mobile communication network. However, Oz teaches wherein the delivery person device (Oz: ¶0021; ¶ 0035, ¶ 0043, ¶ 0077-0078 cellular communication with cloud based system between universal key fob simulator/delivery person’s device; as per ¶ 0044 is the delivery person’s client device), the client device (Oz: ¶ 0043, ¶ 0058-0060; as per ¶ 0051, ¶ 0021 the client may place the order to their rental car; and as per Kleve above the client may be a renter/lessee of the vehicle) and the cloud server, i.e. key management device (Oz: ¶ 0043 cloud server in communication with both devices over cellular/mobile network) are all in communication over a cellular/mobile network (Oz: Figs. 2A and 3A). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the communication using a wireless mobile network between the delivery person device, 

With respect to the limitation: 
the key information management device including a communication device that performs bidirectional communication with the rental vehicle, the mobile terminal carried by the lessee, and the mobile terminal carried by the deliverer over the wireless mobile communication network, and
Beau does not explicitly teach a key information management device including bi-directional communications with the rental vehicle, mobile terminal of the lessee, and mobile terminal of the deliverer over the wireless mobile communication network. However, Kleve teaches the key information management device (Kleve: Fig. 4 central system/server 401 and Fig. 5 server 506; which as per at least ¶ 0066-0069 the server manages/verifies/transmits the virtual keys used for accessing the rental vehicle) including a communication device that bi-directionally communicates with the rental vehicle (Kleve: at least ¶ 0066-0068 and Fig. 5; also see ¶ 0058, ¶ 0061) and the mobile terminal carried by the lessee (Kleve: Fig. 4, ¶ 0059 showing bidirectional communication between server 401 and device 402; also see ¶ 0061, ¶ 0069). At the 
Still, Beau/Kleve do not explicitly teach the key information management device performing bi-directional communications with the mobile terminal of the deliverer. However, Oz teaches the server that manages the rolling security codes performs bidirectional communications with the mobile terminal of the delivery person (Oz: Fig. 3A and ¶ 0057, ¶ 0062, ¶ 0064, ¶ 0068). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the bidirectional communication between the deliverer device and the server of Oz in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described with respect to the previous limitations of claim 1 above. 

With respect to the following limitation, Beau does not explicitly teach, however, Kleve teaches: 
transmit the key information to the mobile terminal carried by the lessee (Kleve: ¶ 0039, ¶ 0048, ¶ 0063 showing transmitting the virtual key to the “temporary user’s nomadic device”, i.e. mobile terminal of the lessee)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the virtual key information to a lessee mobile device of Kleve in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable 

With respect to the following limitation, Beau/Kleve do not explicitly teach, however, Oz teaches:
transmit the key information to […] and the mobile terminal carried by the deliverer (Oz: ¶ 0068 “the cloud based system for secure access send the next rolling security code of the target vehicle's security system to the client device of the package delivery person”), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting the key information to the client device of the delivery person of Oz in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations of claim 1 above. 

With respect to the limitation: 
the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle corresponding to the chosen delivery destination; 
While Beau teaches unlocking of a door for accessing the vehicle cabin of the vehicle with a period of time and wherein the vehicle is a chosen delivery destination (Beau: at least ¶ 0059, ¶ 0066), Beau does not explicitly teach the key information being used for unlocking the door of the rental vehicle within a rental period of the vehicle. However, Kleve teaches using key information to access/enter a vehicle within a rental period of the rental vehicle (Kleve: 
Still, while one of ordinary skill in the art would likely ascertain that the key information of Kleve is used to unlock a door in order to enter the vehicle, to any extent that Kleve does not explicitly state that the key information is used for unlocking a door of the vehicle in particular, Oz teaches using virtual key information unlock and open car doors, windows, trunks, etc. and thereby access the vehicle cabin (Oz: ¶ 0021, ¶ 0033-0034, ¶ 0038, ¶ 0044). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting codes from the delivery person device to the vehicle to unlock the vehicle via a short range wireless communication of Oz in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations of claim 1 above. 





accept a second reservation from a second user of the car rental service to rent the rental vehicle for using the vehicle cabin other than the trunk portion for driving within a rental period corresponding to the first reservation 
While Beau teaches that other deliveries, i.e. packages, may be delivered to compartments of the same vehicle (Beau: ¶ 0059 specifying different compartments of the same vehicle may receive multiple deliveries from different people in the same day), Beau/Esselink/Oz do not explicitly teach accepting another reservation to rent the vehicle for driving while the vehicle contains the package. However, Greenberger teaches: after receiving a request for reserve a compartment of a vehicle to store a package (Greenberger: ¶ 0073, which as per ¶ 0061, ¶ 0079 includes vehicle trunk), accepting another request to rent the vehicle for a ride  within the rental period of the first reservation (Greenberger: ¶ 0057-0059, ¶ 0079-0080, and ¶ 0083 showing a request to rent a compartment is received, and then a request for a ride from another user can be accepted, and teaching that there may be intervening ride tasks during the rental period of a first reservation; also see Fig. 4. ride sourcing and delivery platform, i.e. car rental service). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt and acceptance of intervening ride tasks during a reservation of a vehicle compartment for an item/package of Greenberger in the vehicle delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, with the motivation of optimizing the vehicle to be assigned to particular product delivery and ride tasks (Greenberger: ¶ 0054-0055). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the receipt and acceptance of intervening ride tasks during a reservation of a vehicle compartment for an item/package of Greenberger in the vehicle 

Claim 2: Beau/Kleve/Oz/Greenberger teach claim 1. Beau, as modified above, further teaches: 
wherein the circuitry is further configured to acquire rental reservation information associated with rental reservation of a vehicle by the user from a predetermined external device relating to the car rental service (Fig. 8A steps 825-833 and ¶ 0077-0079 showing configuration platform receives information confirming the reservation associated with the rental reservation for the user from the delivery person device and/or the vehicle 807 itself), and 
notify the user of the rental vehicle specified by the rental reservation information via the first user terminal (Beau: Fig. 8A step 835 and ¶ 0078 showing the platform notifies the user of the reservation status of the shared vehicle 807 and the associated delivery) in a case where the delivery destination of the package is designated by the first user terminal (Beau: ¶ 0031, ¶ 0066-0067, ¶ 0073-0075, ¶ 0108, showing the vehicle and reservation was selected based on proximity to the user designated delivery location when the user ordered the item using the user device (“UE”)) 

Claim 3: Beau/Kleve/Oz/Greenberger teach claim 2. Beau, as modified above, further teaches: 
wherein the circuitry is further configured to display the rental vehicle specified by the rental reservation information on a display device of the first user terminal (Beau: ¶ 0034, 

Claim 4: Beau/Kleve/Oz/Greenberger teach claim 3. Beau, as modified above, further teaches: 
wherein the circuitry is further configured to choose the vehicle cabin of the rental vehicle as the delivery destination of the package in a case where the rental vehicle displayed on the display device is selected and the vehicle cabin of the rental vehicle is designated as theTSN201707574US00 TFN170742-USdelivery destination in response to a predetermined manipulation on the first user terminal (Beau: Figs. 10A-10C and ¶ 0090-0092 showing display of user’s device, selection of the car sharing option, and selecting the nearest vehicle from the available vehicles; also see ¶ 0077 showing the user could grant access to only the trunk compartment of the vehicle)

Claim 5: Beau/Kleve/Oz/Greenberger teach claim 1. Beau, as modified above, further teaches: 
wherein the circuitry is further configured to recognize a terminal directly operated by the user [or…], as the first user terminal of the delivery service (Beau: ¶ 0081 showing communication via UE 101, i.e. the user’s device, with the access rights for the car, such that the shared vehicle/configuration platform can determine whether the user should be granted access, and then allowing access based on verification or authorization of the user and/or the user’s reservation of the vehicle) 


Claim 7: Beau teaches: 
A key information management device (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.; Beau: Fig. 2 and ¶ 0051 element 203 authorization module; also see ¶ 0081, i.e. a key information management device) comprising 
a key information management device (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.; Beau: Fig. 2 and ¶ 0051 element 203 authorization module; also see ¶ 0081, i.e. a key information management device), 
a rental vehicle (Beau: ¶ 0043, ¶ 0049, ¶ 0073, ¶ 0080 discussing the vehicle may be a  rental car or provided by a rental car service), 
a mobile terminal carried by a deliverer (Beau: ¶ 0056, ¶ 0061, ¶ 0073, showing parcel delivery person equipped with a communication device, which as per ¶ 0075, ¶ 0079 is a handheld, i.e. mobile, device) of a company that provides a vehicle cabin delivery service (Beau: ¶ 0075 the delivery person is from a parcel delivery service company for delivering the item to the delivery location, which is to be delivered via car sharing; ¶ 0051, ¶ 0059 specifying vehicle cabin),
a processing device having an electronic unit configured to execute programs stored in memory (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.; also ¶ 0047 and Fig. 2 showing processing module) and a communication interface (Beau: Fig. 2 and ¶ 0047 showing transmission module; also see ¶ 0052-0053), the communication device and the processing device having circuitry (Beau: ¶ 0004, Fig. 11 and ¶ 0096-0097, ¶ 0105-0107) configured to: 
the rental vehicle being a vehicle scheduled to be rented out, or having been rented out to the user of the delivery service by a car rental service (Beau: ¶ 0038-0040 showing 
the circuitry further configured to: accept a first reservation to rent a trunk portion of the rental vehicle as an accommodation place to the user (Beau: ¶ 0067 showing reservation of the vehicle, which as per ¶ 0032 includes the trunk of the vehicle) in response to a request from a user terminal of the car rental service (Beau: Figs. 10A-10C and ¶ 0090-0092 and ¶ 0032 showing request from the user’s device; also see ¶ 0077-0079); and

With respect to the limitation:
a mobile terminal carried by a lessee of the rental vehicle, 
Beau teaches that the configuration platform includes an authorization module for granting access to a user or delivery agent (Beau: Fig. 2 and ¶ 0051 element 203; also see ¶ 0081, i.e. a key information management device), and further teaches that a user of the vehicle uses a mobile device (Beau: ¶ 0073, ¶ 0081) and suggests that the vehicle is a rented vehicle (Beau: ¶ 0043, ¶ 0049, ¶ 0073, ¶ 0080), but Beau does not explicitly teach that the customer user with the mobile terminal is a lessee of the rental vehicle. However, Kleve teaches a mobile terminal carried by a lessee of a rental vehicle (Kleve: ¶ 0061, ¶ 0069 showing temporary user, i.e. renter/lessee, has a “nomadic device” which is for example a smart phone; see ¶ 0069 specifying the temporary user is a renter of the vehicle). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a mobile device of the renter for accessing the rental vehicle of 

With respect to the following limitation, Beau does not explicitly teach, however, Kleve teaches: 
wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee or the mobile terminal carried by the deliverer via a near field communication different from the wireless mobile communication network, 
While Beau teaches providing access to a vehicle to both a rental user and to a delivery person, Beau does not explicitly teach acquiring key information from their devices. However, Kleve teaches wherein the rental vehicle acquires a key information for unlocking a door accessing the vehicle cabin of the rental vehicle from the mobile terminal carried by the lessee (Kleve: ¶ 0044 “communicate information from the smart phone to the vehicle notifying the VCS of a virtual key”; also see ¶ 0061-0066 showing virtual key provided to temporary user’s device which is then communicated to the vehicle the gain access to the vehicle, which as per ¶ 0025, ¶ 0061 shows Bluetooth communication between temporary user’s device and the rental vehicle; also generally see ¶ 0008). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of a temporary user’s, i.e. lessee’s, mobile device to access a vehicle of Kleve in the vehicle access and delivery system of 
Furthermore, even assuming, arguendo, that Kleve does not explicitly state that the accessing of the vehicle using the virtual key information specifically includes unlocking the vehicle, Oz teaches that a delivery person’s client device transmits an unlock code (i.e. key information) to a vehicle over an RF transmission (Oz: ¶ 0021, ¶ 0033-0034, ¶ 0038, ¶ 0044 showing delivery person uses “universal key fob” to receive rolling security codes from a server, and transmits the security codes to the vehicle to unlock the vehicle door; see ¶ 0044, ¶ 0064, ¶ 0068 describing the universal key fob can be implemented on a client device of the package delivery person). Therefore the teachings of Oz would also render the limitation above obvious, when combined with Beau/Kleve. At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting codes from the delivery person device to the vehicle to unlock the vehicle via a short range wireless communication of Oz in the vehicle access and delivery system of Beau/Kleve with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “make package delivery more efficient, and eliminate re-delivering of packages” (Oz: ¶ 0112). 

Examiner’s Note: 
As per ¶ 0028 of applicant’s specification, “The vehicle 10 can perform wireless communication (hereinafter simply referred to as a "near field communication") with the mobile terminal 20 at a relatively short range (a distance that allows communication between the inside of a vehicle cabin 15 and the outside of the vehicle cabin) according to a predetermined communication standard.” Therefore, near field communication is interpreted to include any type 
Furthermore, the claim is also interpreted in view of the 112(b) rejection above. 

With respect to the limitation: 
a wireless mobile communication network which connects the key information management device, the mobile terminal carried by the lessee, and the mobile terminal carried by the deliverer, with each other, 
Beau teaches that the communication network 107 may be a wireless network that includes a cellular network (Beau: ¶ 0036), and shows the configuration platform, and a plurality of user equipment devices (“UEs” which may be mobile devices) may be in communication over the communication network (Beau: ¶ 0033; Fig. 1) wherein each of the client user interacts with the system via a UE (Beau: ¶ 0073, ¶ 0081), and the delivery person interacts with the system via a parcel tracking/reading device (Beau: ¶ 0023, ¶ 0034, ¶ 0073) but does not explicitly teach the client device, delivery person device, and key management device in communication over a mobile communication network. Kleve further teaches at least a lessee device and a key management device in communication over a wireless mobile network (Kleve: at least Fig. 4 and ¶ 0056) but does not explicitly teach a deliverer device also in communication over the wireless mobile communication network. However, Oz teaches wherein the delivery person device (Oz: ¶0021; ¶ 0035, ¶ 0043, ¶ 0077-0078 cellular communication with cloud based system between universal key fob simulator/delivery person’s device; as per ¶ 0044 is the delivery person’s client device), the client device (Oz: ¶ 0043, ¶ 0058-0060; as per ¶ 0051, ¶ 0021 the client may place the order to their rental car; and as per Kleve above the client may be a renter/lessee of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the communication using a wireless mobile network between the delivery person device, a client (e.g. lessee) device, and a server (e.g. key management) device as taught by Oz in the vehicle access and delivery system of Beau/Kleve/Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “make package delivery more efficient, and eliminate re-delivering of packages” (Oz: ¶ 0112).

With respect to the limitation: 
the key information management device including a communication device that performs bidirectional communication with the rental vehicle, the mobile terminal carried by the lessee, and the mobile terminal carried by the deliverer over the wireless mobile communication network, and
Beau does not explicitly teach a key information management device including bi-directional communications with the rental vehicle, mobile terminal of the lessee, and mobile terminal of the deliverer over the wireless mobile communication network. However, Kleve teaches the key information management device (Kleve: Fig. 4 central system/server 401 and 
Still, Beau/Kleve do not explicitly teach the key information management device performing bi-directional communications with the mobile terminal of the deliverer. However, Oz teaches the server that manages the rolling security codes performs bidirectional communications with the mobile terminal of the delivery person (Oz: Fig. 3A and ¶ 0057, ¶ 0062, ¶ 0064, ¶ 0068). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the bidirectional communication between the deliverer device and the server of Oz in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described with respect to the previous limitations of claim 7 above. 





distribute the key information to the delivery company providing the delivery service in a case where the vehicle cabin of the rental vehicle is chosen as a delivery destination of a package in response to a request from a user of the delivery service, 
Beau teaches circuitry (Beau: ¶ 0004 apparatus including processor, memory storing computer code, etc.) for providing access to a delivery company/delivery person providing a delivery service in a case where a vehicle cabin of a rental vehicle is chosen as a delivery destination of a package (Beau: ¶ 0038-0040 showing selecting a vehicle in which the item will be delivered to, including access such as to the trunk of the vehicle in particular; also see Fig. 8A step 833-835) in response to a request from a user (Beau: ¶ 0073-0075 showing user has ordered an item and selected a car sharing delivery option for the user’s item; see ¶ 0033-0034 further describing UE 101 which is the user’s mobile device or other device, i.e. “user terminal”), the rental vehicle being a vehicle scheduled to be rented out, or having been rented out to the user of the delivery service by a car rental service (Beau: ¶ 0039, ¶ 0050-0051, ¶ 0061, ¶ 0074-0075, ¶ 0077, ¶ 0090-0091 showing the user has a subscription or may subscribe/reserve a vehicle from a car sharing service; also see Fig. 8A.steps 833-835), where the door of the vehicle is unlocked to provide access to the vehicle cabin within a rental period of the rental vehicle (Beau: ¶ 0077-0079; also see ¶ 0061 showing the subscription information includes the start period, end period, and that the access is provided based on the subscription information and ¶ 0067 showing reservation before delivery of item). 
Therefore, the only difference between the features disclosed by Beau and the claimed invention is that Beau is silent on a step for the “key information” being provided directly to the delivery service for accessing the vehicle for performing the requested delivery. However, Oz 

With respect to the limitation: 
the key information being used for unlocking a door accessing the vehicle cabin of the rental vehicle within a rental period of the rental vehicle corresponding to the chosen delivery destination; 
While Beau teaches unlocking of a door for accessing the vehicle cabin of the vehicle with a period of time and wherein the vehicle is a chosen delivery destination (Beau: at least ¶ 0059, ¶ 0066), Beau does not explicitly teach the key information being used for unlocking the door of the rental vehicle within a rental period of the vehicle. However, Kleve teaches using key information to access/enter a vehicle within a rental period of the rental vehicle (Kleve: ¶ 0044 “communicate information from the smart phone to the vehicle notifying the VCS of a virtual key”; also see ¶ 0061-0066 virtual key provided to temporary user’s device which is then communicated to the vehicle the gain access to the vehicle, which as per ¶ 0025, ¶ 0061 shows Bluetooth communication between temporary user’s device and the rental vehicle; also generally 
Still, while one of ordinary skill in the art would likely ascertain that the key information of Kleve is used to unlock a door in order to enter the vehicle, to any extent that Kleve does not explicitly state that the key information is used for unlocking a door of the vehicle in particular, Oz teaches using virtual key information unlock and open car doors, windows, trunks, etc. and thereby access the vehicle cabin (Oz: ¶ 0021, ¶ 0033-0034, ¶ 0038, ¶ 0044). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting codes from the delivery person device to the vehicle to unlock the vehicle via a short range wireless communication of Oz in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations of claim 7 above. 

With respect to the following limitation, Beau does not explicitly teach, but Kleve teaches: 
the key information being distributed to the mobile terminal carried by the lessee and the mobile terminal carried by the deliverer (Kleve: ¶ 0039, ¶ 0048, ¶ 0063 showing transmitting the virtual key to the “temporary user’s nomadic device”, i.e. mobile terminal of the lessee),
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the virtual key information to a lessee mobile device 

With respect to the following limitation, Beau/Kleve do not explicitly teach, however, Oz teaches:
the key information being distributed to […] the mobile terminal carried by the deliverer (Oz: ¶ 0068 “the cloud based system for secure access send the next rolling security code of the target vehicle's security system to the client device of the package delivery person”), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting the key information to the client device of the delivery person of Oz in the vehicle access and delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitations of claim 7 above. 

With respect to the remaining limitation: 
accept a second reservation from another user of the car rental service to rent the rental vehicle for using the vehicle cabin other than the trunk portion for driving within a rental period corresponding to the first reservation
While Beau teaches that other deliveries, i.e. packages, may be delivered to compartments of the same vehicle (Beau: ¶ 0059 specifying different compartments of the same vehicle may receive multiple deliveries from different people in the same day), Beau/Esselink/Oz do not for driving while the vehicle contains the package. However, Greenberger teaches: after receiving a request for reserve a compartment of a vehicle to store a package (Greenberger: ¶ 0073, which as per ¶ 0061, ¶ 0079 includes vehicle trunk), accepting another request to rent the vehicle for a ride  within the rental period of the first reservation (Greenberger: ¶ 0057-0059, ¶ 0079-0080, and ¶ 0083 showing a request to rent a compartment is received, and then a request for a ride from another user can be accepted, and teaching that there may be intervening ride tasks during the rental period of a first reservation; also see Fig. 4. ride sourcing and delivery platform, i.e. car rental service). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the receipt and acceptance of intervening ride tasks during a reservation of a vehicle compartment for an item/package of Greenberger in the vehicle delivery system of Beau/Kleve/Oz with a reasonable expectation of success of arriving at the claimed invention, with the motivation of optimizing the vehicle to be assigned to particular product delivery and ride tasks (Greenberger: ¶ 0054-0055). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the receipt and acceptance of intervening ride tasks during a reservation of a vehicle compartment for an item/package of Greenberger in the vehicle access and delivery system of Beau/Kleve/Oz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8: See the rejection of claim 7 above reciting analogous limitations. Beau further teaches: a key information management method (Beau: ¶ 0003-0005 showing method for providing access to vehicle for receiving a delivery).

Claim 9: Beau/Kleve/Oz/Greenberger teach claim 8. Beau, as modified above, further teaches: 
A non-transitory storage medium storing a program causing the key information management device to execute the key information management method according to claim 8 when the program is executed by the at least one processing device of the key information management device (Beau: ¶ 0005, ¶ 0101 showing computer-readable medium storing instructions for carrying out the program instructions/method)
Note:  The current scope of claim 9 is definite; however, clarity and readability would be improved if claim 9 is rewritten as an independent claim. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628